DUCKER, JUDGE:
S. J. Neatbawk Lumber, Inc., a corporation with headquarters in Lewisburg, West Virginia, alleges that the State Road Commission ordered lumber and other building materials from it for use on a rush project for which the Road Commission would supply regular purchase orders at a later date, which the Commission did later supply on their purchase order form MS 3.
The claimant furnished the lumber and materials so ordered in the amount of $315.94, but the Commission was unable to provide payment therefor to the claimant because the budget for the fiscal year had been closed. The material so sold by claimant to the Road Commission was delivered to the Road Commission and used by the latter in its work. All these facts are stipulated as true by counsel for the claimant and by counsel for the State.
As there is no dispute as to the facts and as the state received the benefit of the purchase, we are of the opinion to and do hold that the claim is entirely just, and we award the claimant the sum of $315.94.
Award of $315.94.